NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3737-15T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

DAWN M. MILKOSKY,

     Defendant-Appellant,
___________________________________

              Submitted May 23, 2017 – Decided June 8, 2017

              Before Judges Fisher and Vernoia.

              On appeal from the Superior Court of New
              Jersey, Law Division, Morris County, Municipal
              Appeal No. 15-049.

              Michael A. Grasso, attorney for appellant
              (Christopher J. Grenda, on the briefs).

              Fredric M. Knapp, Morris County Prosecutor,
              attorney   for  respondent   (Paula  Jordao,
              Assistant Prosecutor, on the brief).

PER CURIAM

        Following the denial of defendant Dawn M. Milkosky's motion

to suppress the results of a blood alcohol test, she entered a

conditional plea of guilty to driving while intoxicated (DWI),

N.J.S.A. 39:4-50, in the Kinnelon Municipal Court. See R. 7:5-
2(c)(2); State v. Greeley, 178 N.J. 38, 50-51 (2003). She appealed,

and the Law Division, after conducting a de novo hearing, entered

an order denying her suppression motion. Defendant appeals the

court's order. We affirm.

                                    I.

     The evidence presented at the suppression hearing showed that

at about 6:15 p.m. on April 16, 2015, defendant was involved in a

single vehicle accident. Defendant's vehicle was overturned and

there was a small fire in the front of the vehicle. Defendant was

unconscious and, secured by her seatbelt, she hung upside down in

the driver's seat. Kinnelon police officers, who were dispatched

to the scene, pulled defendant from the vehicle just prior to it

being engulfed in flames.

     Defendant remained unconscious and had a faint pulse. The

officers administered first aid and detected an odor of alcohol

coming from defendant. Within fifteen to twenty minutes of the

accident, defendant was transported by helicopter to Morristown

Memorial Hospital.

     The road where the accident occurred was closed for several

hours. The local fire department and members of the sheriff's

department also responded.

     Kinnelon police detective Patrick McDonnell was on duty. He

was assigned to block-off the road where the accident occurred and

                                2                           A-3737-15T3
direct traffic. At some point, McDonnell was dispatched to the

hospital to obtain a sample of defendant's blood.

     McDonnell testified at the suppression hearing that defendant

was conscious when he met with her at the hospital. McDonnell

introduced    himself   as   a   detective        with   the   Kinnelon     police

department. He asked defendant for her name, date of birth, social

security number, and address, and she provided the information.

Defendant did not remember how the crash occurred or how she had

arrived at the hospital. She inquired about her vehicle, and

McDonnell said it was most likely destroyed by fire.

     McDonnell testified that defendant explained that at the time

of the accident, she was driving to a friend's house. She asked

McDonnell to notify her friend about the accident, and provided

McDonnell with her friend's name, address, and phone number. The

information   defendant      provided       was   accurate;    at   some    point,

McDonnell called and spoke to the friend.

     During McDonnell's conversation with defendant, he again

informed her that he was a Kinnelon police detective. He asked if

she would consent to provide a blood sample, and informed her she

had the option of saying yes or no. In response, defendant said

"yes" and lifted up her arm toward McDonnell. He provided defendant

with a consent form, which she signed with a "squiggly line" above

the signature line.

                                        3                                  A-3737-15T3
     According to McDonnell, defendant's blood was drawn at 8:30

p.m. McDonnell did not believe he had time to obtain a warrant

because the police had "very little manpower and it would take too

long." He testified he would have had to call the prosecutor's

office to obtain a warrant. He did not attempt to obtain a warrant

because, he "had [defendant's] consent and . . . time had passed

and it would have taken a very long time to get the warrant [based

on his] past experiences."

     Dr.   Gooberman,     an   internist,       testified      that     defendant

sustained a head injury, and had short-term memory loss.                         He

testified defendant was given fluids upon her arrival at the

hospital, but was not given any "mood altering drugs."1

     Defendant   was    charged    with     driving      while    intoxicated,

N.J.S.A. 39:4-50, and other motor vehicle offenses. She filed a

motion to suppress the results of the blood test, claiming the

warrantless   blood    draw    violated   her    right    to     be    free   from

unreasonable searches and seizures under the United States and New

Jersey   Constitutions.    The    municipal     judge    denied       defendant's



1
  Gooberman also testified short-term memory loss "impacts the
ability to give [] consent." However, he did not provide any
support for his conclusion, and the court ruled Gooberman was
qualified to testify only as a general medical doctor, and could
not testify whether defendant "was of sound mind while rendering
her consent." The judge's ruling is not challenged on appeal and,
as such, we do not address it.

                                     4                                    A-3737-15T3
motion to suppress. Defendant entered a conditional plea of guilty

to driving while intoxicated, and the remaining charges were

dismissed.

     Defendant appealed to the Law Division. The court found

defendant consented to the blood draw, and the warrantless blood

draw was otherwise constitutional under the exigent circumstances

exception to the warrant requirement. The Law Division entered an

order   denying   defendant's   suppression   motion.   This    appeal

followed.

     On appeal, defendant makes the following arguments:

            POINT I

            THE WARRANTLESS BLOOD DRAW WAS NOT OBTAINED
            THROUGH CONSENT AND THE STATE CANNOT OVERCOME
            THE WARRANT REQUIREMENT THROUGH EXIGENCY [].

            POINT II

            EXCLUSION OF [DEFENDANT'S] BLOOD TEST RESULTS
            IS REQUIRED BECAUSE THE BLOOD DRAW WAS NOT
            DONE WITHIN A REASONABLE TIME OF HER OPERATION
            OF THE MOTOR VEHICLE (Raised Below, However,
            Not Addressed in Lower Rulings).

                                      II.

     In our review of the Law Division's decision on a municipal

appeal, "[w]e review the action of the Law Division, not the

municipal court." State v. Robertson, 438 N.J. Super. 47, 64 (App.

Div. 2014), certif. granted, 221 N.J. 287 (2015). "Unlike the Law

Division, which conducts a trial de novo on the record, Rule 3:32-

                                  5                            A-3737-15T3
8(a), we do not independently assess the evidence." State v.

Gibson, 429 N.J. Super. 456, 463 (App. Div. 2013), rev'd on other

grounds, 219 N.J. 227 (2014). We consider "whether the findings

made could reasonably have been reached on sufficient credible

evidence present in the record." State v. Stas, 212 N.J. 37, 49

(2012) (quoting State v. Locurto, 157 N.J. 463, 471 (1999)).

However, we owe "no such deference . . . to the Law Division or

the    municipal    court   with    respect      to   legal    determinations      or

conclusions reached on the basis of the facts." Ibid.; see also

State v. Handy, 206 N.J. 39, 45 (2011) ("appellate review of legal

determinations is plenary").

       Defendant    contends       the   court    erred       because   there    was

insufficient evidence supporting its determination she consented

to    the   blood   draw.   Defendant     argues      the   "indisputable       facts

indicate that [she] was suffering from a lack of lucidity that

prevented her from having the ability to legally provide consent."

We disagree.

       The United States and New Jersey Constitutions guarantee

"[t]he right of the people to be secure in their persons, houses,

papers, and effects against unreasonable searches and seizures."

U.S. Const. amend. IV; N.J. Const. art. I, ¶ 7. "As the United

States Supreme Court has recognized, 'a "compelled intrusio[n]

into the body for blood to be analyzed for alcohol content" must

                                         6                                  A-3737-15T3
be deemed a Fourth Amendment search.'" State v. Adkins, 221 N.J.

300, 309 (2015) (quoting Skinner v. Ry. Labor Execs. Ass'n, 489

U.S. 602, 616, 109 S. Ct. 1402, 1412, 103 L. Ed. 2d 639, 659

(1989)).

     "Any warrantless search is prima facie invalid, and the

invalidity may be overcome only if the search falls within one of

the specific exceptions created by the United States Supreme

Court." State v. Hill, 115 N.J. 169, 173 (1989). The State has the

burden of proving the existence of an exception by a preponderance

of the evidence. State v. Amelio, 197 N.J. 207, 211 (2008), cert.

denied, 556 U.S. 1237, 129 S. Ct. 2402, 173 L. Ed. 2d 1297 (2009).

     "Federal and New Jersey courts recognize the consent to search

exception to the warrant requirement." State v. Lamb, 218 N.J.

300, 315 (2014). "It is, of course, fundamental that consent to

search must be voluntary." State v. Chapman, 332 N.J. Super. 452,

466 (App. Div. 2000). "To determine whether a person voluntarily

consented to a search, the focus of the analysis is 'whether a

person has knowingly waived [the] right to refuse to consent to

the search.'" Lamb, supra, 218 N.J. at 315 (quoting State v.

Domicz, 188 N.J. 285, 308 (2006)). In addition, "under the New

Jersey Constitution, a consent to search is valid only if the

person giving consent has knowledge of [the] right to refuse."

Chapman, supra, 332 N.J. Super. at 466. "The State has the burden

                                7                           A-3737-15T3
of proving consent was given freely and voluntarily." Lamb, supra,

218 N.J. at 315.

     Here, defendant contends the evidence requires the conclusion

that, due to injuries sustained in the accident, she was incapable

of providing voluntary consent to the requested blood draw. We

find no support in the record for defendant's contention and are

satisfied the record amply supports the court's determination that

defendant voluntarily and knowingly consented to the blood draw.

She spoke coherently with the officer, correctly provided detailed

and accurate information, explained what she had been doing prior

to the accident, and expressed concern about her vehicle. She

responded affirmatively to McDonnell's request for the blood draw,

signed the consent form, and extended her arm towards the officer.

See Birchfield v. North Dakota, __ U.S. __, 136 S. Ct. 2160, 2185,

195 L. Ed. 2d 560, 588 (2016) ("It is well established that a

search is reasonable when the subject consents     . . . and that

sometimes consent to a search need not be express but may be fairly

inferred from context.") (citations omitted).

     Moreover, there was no evidence demonstrating that any injury

sustained by defendant actually interfered with her ability to

understand her rights, or knowingly and voluntarily waive them.

Gooberman testified defendant sustained a moderate sized left

super orbital subcutaneous hematoma, but offered no opinion that

                                8                           A-3737-15T3
the   injury   affected   defendant's    ability   to    provide   consent.

Gooberman testified plaintiff suffered short-term memory loss that

"impact[ed] . . . the ability to give . . . consent."          He did not,

however, testify the injury rendered her unable to provide knowing

and voluntary consent to McDonnell's blood draw request.

      We therefore discern no basis in the record to reverse the

court's finding that, despite defendant suffering some injury in

the accident, she knowingly and voluntarily consented to the blood

draw. See State v. Warmbrun, 277 N.J. Super. 51, 64 (App. Div.

1994) (finding the defendant voluntarily waived his Miranda2 rights

where "although defendant was very intoxicated, he was capable of

communicating and . . . was responsive in answering questions and

could answer correctly questions such as his name, age, etc."),

certif. denied, 140 N.J. 277 (1995).3

      Defendant   also    argues   the   court   erred   by   denying    the

suppression motion because the blood draw did not take place within

a reasonable time. We find insufficient merit in the argument to



2
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
3
  Because we are convinced the court correctly determined that
defendant knowingly and voluntarily consented to the blood draw,
it is unnecessary to consider defendant's argument the court erred
by finding the blood draw was lawful under the exigent
circumstances exception to the warrant requirement.


                                     9                              A-3737-15T3
warrant discussion in a written opinion, R. 2:11-3(e)(2), other

to note the following.

     Defendant relies on State v. Tischio, 107 N.J. 504, 506

(1987), app. dism., 484 U.S. 1038, 108 S. Ct. 768, 98 L. Ed. 2d

855 (1988), where the Court determined that a defendant may be

convicted of driving while intoxicated under N.J.S.A. 39:4-50 when

a chemical breath test "is administered within a reasonable time

after the defendant was actually driving [the] vehicle" shows a

blood alcohol level exceeding the statutory limit.4 See also State

v. Marquez, 202 N.J. 485, 511 (2010) ("[B]ecause breath sample

evidence 'is evanescent and may disappear in a few hours,' police

must administer the breathalyzer test within a reasonable time

after the arrest in order to obtain an accurate reading") (quoting

State v. Widmaier, 157 N.J. 475, 487 (1999)).

     In State v. Dannemiller, 229 N.J. Super. 187, 190 (App. Div.

1988), we observed that the Tischio Court's concern about the

"invasion of [a defendant's] rights by prolonged detention" was

the "primary reason for requiring the administration of [alcohol

breath] tests within a reasonable time of operation or arrest as



4
  The majority opinion in Tischio also concluded that alcohol
breath tests administered during an investigation in a driving
while intoxicated case "must be taken 'within a reasonable time'
after the arrest." Tischio, supra, 107 N.J. at 521. Defendant was
not under arrest at the time of the blood draw at issue here.

                               10                          A-3737-15T3
no scientific basis for the requirement has been demonstrated."

We determined that in assessing whether there was unreasonable

delay, "[e]ach case must . . . be examined . . . to determine

whether the motorist's rights have been violated by undue delay."

Ibid.

     In Dannemiller, we further determined the court properly

rejected the defendant's claim there was a violation of Tischio's

"unreasonable time principle" because he failed to show "prejudice

or reason to doubt the accuracy of the" chemical breath tests, and

failed   to   make   any   "claim     of    prolonged   detention    or   of   any

intervening    imbibing     of   an    alcoholic    beverage,       illness,     or

untoward event which might affect his condition." Ibid. For the

same reason, we reject defendant's claim here. Defendant was

promptly removed from the accident scene and taken to the hospital

for medical reasons, was never detained by police prior to the

blood draw, and there is no evidence that, during the two hour and

fifteen minutes that elapsed from the occurrence of the accident

to the blood draw, there was an intervening incident that might

have affected defendant's condition. Defendant does not claim she

suffered any prejudice as a result of the purported delay and

there is no evidence showing the delay affected the accuracy of

the blood tests.



                                       11                                 A-3737-15T3
     Moreover, given the nature of the accident, the need to

transport defendant to a medical facility and all of the attendant

circumstances, the two-hour-and-fifteen-minute delay in obtaining

the blood draw was not unreasonable. See State v. Samarel, 231 N.J.

Super. 134, 142-43 (App. Div. 1989) (finding defendant failed to

show there was an unreasonable delay in administering chemical

breath tests where they were administered almost three-and-a-half

hours after a motor vehicle accident).

     Affirmed.




                               12                           A-3737-15T3